DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on February 22, 2022.  In that response, claims 1 and 5 were amended and claims 2 and 3 were cancelled.  Claims 1 and 5 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Applicant elected without traverse Group I, original claims 1-5, and the species of making the formation of body fat difficult in the reply filed on November 4, 2021.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma, C., et al., Pronuciferine and nuciferine inhibit lipogenesis in 3T3-L1 adipocytes by activating the AMPK signaling pathway, Life Sciences 136 (2015) 120- 125) in view of Mou  (CN106834072A, 03/14/2022 IDS).
Regarding claims 1 and 5, Ma teaches that “both pronuciferine and nuciferine significantly promoted the phosphorylation of AMPK and enhanced the expression of GLUT4, which finally lead to the stimulation of glucose uptake and the decrease of lipid accumulation” (p.124, under 5. Conclusions).  Nuciferine has formula (I) in claim 1.  Decrease of lipid accumulation would lead to reduction in formation of body fat.  Ma further discusses administration of lotus leaf, i.e., containing as a functional food (p.121, left col. lines 4-5).
Ma does not specifically teach administering the nuciferine in the form of a fermentation product of an extract of lotus leaf and hawthorn as recited in amended claim 1.
Mou teaches hawthorn and lotus leaf vinegar which has a weight loss effect (title; abstract).  Mou teaches that hawthorn “has the function of lowering blood lipids, blood pressure,…” (para.0004), and eating hawthorn and lotus leaf together “can have the effect of detoxification, beauty, and weight loss” (para.0005).  “However, not everyone can use fresh hawthorn” including people with weak spleen and stomach (para.0004).  Preparation of the hawthorn and lotus leaf vinegar comprises boiling the wild hawthorn fruit in water, boiling dried lotus leaf, mixing the two with sugar, combining with white wine, acetic acid bacteria, and water in a ceramic jar, and then letting it ferment at 18-22 °C and 65-80% humidity for 7-10 days (claim 2; paras.0009-15, 0021-42).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma and Mou and administer nuciferine in the form the form of Mou’s hawthorn and lotus leaf vinegar. The skilled person would have been motivated to do so because both are drawn to administering compositions comprising nuciferine from lotus leaves to lower lipids, and Mou teaches that fermented concoction of hawthorn and lotus leaf extracts is effective for people with weak stomach or spleen and further that hawthorn and lotus leaf together can effect weight loss.  

Response to Arguments
Applicant’s arguments with respect to claim(s)  and 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615